UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

COLLISION COMMUNICATIONS, INC.,
Plaintiff,

C.A. No. 1:19-cv-12251-ADB

Vv.

NOKIA SOLUTIONS AND NETWORKS
OY,

Defendant.

Name Nowe! Nowe” Nomue Nope Noe” Nee Nee ere Nene Nene Nee”

 

COLLISION COMMUNICATIONS’ OPPOSITION TO
NOKIA SOLUTIONS AND NETWORKS OY’S
MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION

i. Introduction

Plaintiff Collision Communications, Inc. (“Collision”) hereby opposes Nokia Solutions
and Networks OY’s (“Nokia”) Motion to Dismiss for Lack of Personal Jurisdiction (Docket
#12). Due to Nokia’s voluntary, persistent, and ongoing business communications to Collision in
Massachusetts, including the communications which form the basis of Collision’s contract,
quasi-contract, and tort claims in this case, this Court has personal jurisdiction over Nokia under
the Massachusetts Long Arm Statute. Under the circumstances present here, this Court’s exercise
of such jurisdiction comports with due process. Therefore, the Court should deny Nokia’s motion
and permit this action to proceed without further delay.

This case arises out of the parties’ technology partnership. As detailed in the Amended
Complaint in this matter (Docket # 6), all of Collision’s claims (which include breach of
contract, fraud and misrepresentation, detrimental reliance, and violation of G.L. c. 93A) are

based entirely upon Nokia’s promises, assurances, and misrepresentations — all of which Nokia
knowingly and purposefully communicated into Massachusetts in the course of the parties’
ongoing business relationship. Specifically, as confirmed in the Affidavit of Jared Fry, filed
herewith, Nokia knew that Mr. Fry (Nokia’s chief of operations (““COO”)) was running
Collision’s operations from his office in Boston and managing Collision’s negotiations and
performance under the parties’ agreement from there. See Affidavit of Jared Fry, {J 4-6.
Therefore, when Nokia made promises and assurances concerning the negotiation and
finalization of the parties’ technology partnership agreement and made further
misrepresentations intended to induce Collision to continue performing under that agreement,
Nokia knew that it was communicating those statements to Collision at its COO’s office in
Boston, Massachusetts. See id. These statements, which form the basis of Collision’s claims in
contract and tort and under c. 93A, are sufficient to establish this Court’s personal jurisdiction
over Nokia.

As alleged in the Amended Complaint, Nokia’s primary representative in most of these
communications with Collision was Francisco “Paco” Lopez Herrerias. See Amended
Complaint, § 37. Conspicuously, however, Nokia offers no supporting affidavit from Mr.
Herrerias to dispute that he knew of Mr. Fry’s presence in Boston during nearly all of their
communications. Indeed, Mr. Herrerias could not truthfully make such an averment under oath.

Another background fact here is that on July 18, 2019, Collision’s Boston-based counsel
sent Nokia a demand letter setting forth all of Collision’s claims under Massachusetts law. Nokia
responded via its own Boston-based counsel, who indicated that Nokia was willing to proceed to
mediation. As more fully detailed in Collision’s accompanying Opposition to Nokia’s motion to
stay, knowing full well that Collision intended to file suit here, Nokia nevertheless engineered a

race to the courthouse so that it could pre-emptively file a declaratory judgment action in
Delaware. If Nokia genuinely believed that Collision’s claims in this litigation (which was filed
contemporaneously with Nokia’s Delaware declaratory judgment action) were subject to
dismissal on substantive or jurisdictional grounds, there would have been no reason for Nokia to
file an anticipatory action in Delaware since it could simply dismiss this action and be done.
Nokia’s litigation tactics, then, appear aimed primarily at driving up unnecessary, duplicative
expenses for Collision, which Nokia knows is a small, pre-revenue startup operation. Nokia’s
tactics are not meritorious.

Therefore, as argued more fully below, this Court should deny Nokia’s motion for the
following reasons: (1) this Court has personal jurisdiction over Nokia under Section 3(a) of the
Massachusetts Long-Arm Statute; (2) this Court also has jurisdiction over Nokia under Section
3(c) of the Massachusetts Long-Arm Statute; and (3) exercise of specific jurisdiction over Nokia
is constitutionally permissible.

ii. Factual Background

As set forth in the Amended Complaint, this is an action for breach of contract,
misrepresentation, detrimental reliance, violation of G.L. c. 93A and other wrongdoing in
connection with a technology partnership between Collision and Nokia. All of Collision’s claims
arise from statements which Nokia made in the course of its negotiation and intentional breach of
the parties’ binding agreement to become technology partners as well as from Nokia’s
misrepresentations and other stringing along conduct following Nokia’s breach. See Amended
Complaint, § 2. Virtually all of the statements on which Collision premises its claims in this case
were purposefully communicated by Nokia into Massachusetts, where Nokia knew that

Collision’s COO, Jared Fry, was running the company’s operations and handling Collision’s
negotiations and performance under the parties’ agreements. See id., § 11; Affidavit of Jared Fry,
qq 4-6.

Collision is a start-up technology company focused on selling its technology to cellular
infrastructure/Original Equipment Manufacturers (“OEMs”) like Nokia. See Amended
Complaint, | 19. The principals of Collision are Stan and Jared Fry, who are father and son. See
id., J 11. By contrast, Nokia is a multi-billion-dollar multi-national corporation. Nokia’s website
states that one of its worldwide offices is located in in Westford, Massachusetts. See
https://www.nokia.com/worldwide/#americas (identifying Nokia office located at 1 Robbins
Road, Westford, MA 01886).

In order to integrate its technology into an OEM’s cellular base-stations, Collision must
take many steps with the support of the OEM. See Amended Complaint, FJ 19-20. Collision’s
software solutions are unique and proprietary, and its advanced technology typically replaces
software that the OEM previously developed itself. See id., § 21.

After expressing interest in Collision’s technology, Nokia began due diligence into
Collision’s technology in late 2015. See id., J 22. During this process, Nokia informed Collision
that Nokia had tried to develop similar technology but had been unable to do so. See id., 23.
After a successful diligence process, Nokia proposed moving into a “Proof of Concept (“PoC”)
phase that would provide further information regarding Collision’s technology. See id., J 23-
25. The parties entered into a written PoC agreement to govern this process. See id., Jf 25-26.

Following the parties’ negotiations during the spring of 2017, on June 6, 2017, Collision
and Nokia ultimately reached agreement on all the material contractual terms of their agreement

for Nokia to license Collision’s technology and for Collision to begin performing the work to
integrate Collision’s technology with Nokia’s. See id., § 3. Under this agreement, Collision
agreed to provide a software solution to Nokia for their cellular base-station products. See id.

After the parties agreed to all material terms of their partnership, Nokia proceeded to
confirm numerous times in writing that the agreement was being memorialized in a written
document which would contain all of the agreed-upon, material terms. See id., 4. These terms
included, most notably, Nokia’s payment to Collision of a $20 million licensing fee to license
Collision’s technology and another $3 million payment for an integration fee. See id. Critically,
because Nokia was aware of the unique, proprietary technology that Collision had developed,
Nokia also required Collision to enter into an exclusivity arrangement with Nokia, which
prohibited Collision from licensing its technology to Nokia’s competitors. See id.

Following the parties’ verbal agreement on the material terms, and while Collision was
under its exclusivity commitment, Collision continued performing under the parties’ agreement.
As Collision was doing so, however, Nokia repeatedly made promises about finalizing the
parties’ written agreements and then later breached those promises. See id., J 5. When Collision
expressed concern to Nokia about this pattern of broken promises, Nokia provided repeated
assurances that that the material terms of the parties’ agreement remained unchanged and that
only formalities remained to be completed to finalize the parties’ written contract. See id.

After several months of this behavior, Nokia finally circulated written documents to
Collision which contradicted and changed the material terms to which the parties had already
agreed. See id., J 6. Since Nokia was aware of the work in which Collision had engaged towards
performing under the parties’ agreement, Nokia plainly recognized that it could take advantage
of Collision’s commitment and renege on the parties’ agreement in an effort to extract better

terms for itself. See id. In apparent recognition that its actions were in breach of the parties’
agreement, Nokia asked Collision to agree that the parties had never reached an agreement back
in June 2017, which Collision refused to do. See id., J 7.

Nokia first promised that it would finalize the parties’ written agreement in a matter of
weeks following their agreement on the material terms in June 2017. See id., J 8. Instead, 538
days elapsed between the time of the parties’ agreement to the material terms and when Nokia
ultimately walked away completely on its numerous commitments to Collision. See id.
Throughout that time period, in reliance upon Nokia’s repeated statements and assurances, nearly
all of which were communicated to Collision in Massachusetts, Collision continued to work on
Nokia’s behalf to deliver under the parties’ agreement. See id.; Affidavit of Jared Fry, { 8. These
statements by Nokia included reassurances to Collision about the significance of Collision’s
technology in the context of Nokia’s products and roadmap, reported that top level executives
had approved the specific deal terms, and expressed unconditional confidence that the deal was
going to get done. See Amended Complaint, { 8. Ultimately, in November 2018, after previously
reneging on and trying to renegotiate the parties’ June 2017 agreement, without warning, Nokia
walked away completely from its obligations to Collision — refusing to pay Collision the
licensing fee or the integration fee and refusing to compensate Collision for the millions of
dollars it had invested for Nokia’s benefit in reliance upon Nokia’s explicit and repeated
reassurances. See id., J 9.

iii, Argument

In a diversity suit such as this one, this Court acts as “the functional equivalent of a state
court sitting in the forum state.” Astro-Med, Inc. v. Nihon Kohden America, Inc., 591 F.3d 1, 8
(1st Cir. 2009). Accordingly, to make a prima facie showing of personal jurisdiction in diversity

cases, the plaintiff must demonstrate that the exercise of jurisdiction (1) is permitted by the
Massachusetts long-arm statute, M.G.L. c. 223A § 3, and (2) coheres with the Due Process
Clause of the Fourteenth Amendment of the United States Constitution by showing that each
defendant has “minimum contacts” with Massachusetts. Daynard v. Ness, Motley, Loadholt,
Richardson & Poole, P.A., 290 F.3d 42, 52 (1st Cir. 2002).

In ruling on a motion under Rule 12(b)(2) without an evidentiary hearing, the plaintiff
must merely meet the prima facie standard for establishing personal jurisdiction over the
defendant. See A Corp. v. All Am. Plumbing, 812 F.3d 54, 58 (1st Cir. 2016). Under this
standard, “the inquiry is whether the plaintiff has proffered evidence which, if credited, is
sufficient to support findings of all facts essential to personal jurisdiction.” Bluetarp Fin., Inc. v.

Matrix Constr. Co.. Inc., 709 F.3d 72, 79 (1st Cir. 2013) (quoting Phillips v. Prairie Eye Ctr., 530

 

F.3d 22, 26 (1st Cir. 2008)). “The plaintiff's properly documented evidentiary proffers are
accepted as true for purposes of making the prima facie showing, and we construe these proffers
in a light most favorable to plaintiffs jurisdictional claim.” Id. The Court considers “the facts
from the pleadings and whatever supplemental filings (such as affidavits) are contained in the
record, giving credence to the plaintiff's version of genuinely contested facts.” Baskin-Robbins
Franchising LLC v. Alpenrose Dairy, Inc., 825 F.3d 28, 34 (Ist Cir. 2016); see also Nandjou v.

Marriott Int'l, Inc., No. 18-CV-12230-ADB, 2019 WL 2918043, at *1 (D. Mass. July 8, 2019)

 

(Burroughs, J.).

The Court’s jurisdiction may be either “specific” or “general.” United States v. Swiss
Am. Bank, 274 F.3d 610, 618 (1st Cir. 2001). Specific jurisdiction requires a “demonstrable
nexus” between the claims of the plaintiff and the defendant’s contacts in the forum

state. Id. Such contacts must demonstrate that the defendant “purposeful[ly] avail[ed] [itself] of
the privilege of conducting activities in the forum state.” Noonan v. Winston Co., 135 F.3d 85,
90 (1st Cir. 1998).

I. THIS COURT HAS PERSONAL JURISDICTION OVER NOKIA UNDER
SECTION 3(a) OF THE MASSACHUSETTS LONG ARM STATUTE

A court may exercise personal jurisdiction over a defendant under the Massachusetts long-
arm statute when a claim arises from the defendant “transacting any business in [the]
commonwealth.” Mass. Gen. Laws c. 223A, § 3(a). This requires the plaintiff to show that (1)
the defendant attempted to participate in the Commonwealth’s economic life and (2) the

transacted business was a “but for” cause of the alleged harm. See Tatro v. Manor Care, Inc., 416

 

Mass. 763 (1994).
Here, Collision’s Amended Complaint and the supporting Affidavit of Jared Fry establish
sufficient contacts by Nokia with Massachusetts to satisfy the first requirement. The term

“transacting” is construed broadly. See Access Now, Inc. v. Otter Prods., LLC, 280 F. Supp. 3d

 

287, 291 (D. Mass. 2017). Indeed, the volume of business transacted “need not be substantial but
merely definite and perceptible.” Diamond Grp., Inc. v. Selective Distribution Int’l, Inc., 84
Mass. App. Ct. 545 (2013). Furthermore, a defendant need only “attempt” to transact business in

Massachusetts. Cossart v. United Excel Corp., 804 F.3d 13, 19 (1st Cir. 2015). Such solicitation

 

need not be successful to meet the transacting business standard. See id.; see also King v. Prodea
Sys., Inc., No. CV 19-10016-NMG, 2019 WL 7039747, at *3 (D. Mass. Dec. 20, 2019).

Nokia is undoubtedly subject to jurisdiction under Section 3(a) of the liberally construed
Massachusetts Long-Arm Statute, G.L. c. 223A § 3. Specifically, Collision is able to satisfy
both elements of that section, namely, that (1) Nokia transacted business in Massachusetts, and

(2) Collision’s claims arise from these contacts. See G.L. c. 223A § 3(a).
A. Nokia Transacted Business In Massachusetts

Given the hundreds of communications that Nokia had with Collision in Massachusetts in
connection with negotiating the parties’ technology partnership and inducing Collision to
perform under the parties’ agreement, Nokia clearly “transacted business” in the
Commonwealth. “The term ‘transacting business’ is broadly construed, and anything but the
most incidental commercial contact is sufficient.” Cannonball Fund, Ltd. v. Dutchess Capital
Mgmt., LLC, 84 Mass. App. Ct. 75, 98 (2013) (internal citations omitted). It “applies to any
purposeful act of the defendant, whether personal private, or commercial, and has been described
as ‘easy to satisfy.’“ Genis, 2018 WL 2670662, at *4 (quoting Saturn Mgmt. LLC v. Gem—

Atreus Advisors, LLC, 754 F.Supp.2d 272, 277 (D. Mass. 2010). Massachusetts courts “interpret

 

that term to be expansive, or to mean that the volume of business need not be substantial but
merely definite and perceptible.” Diamond Group, 84 Mass. App. Ct. at 549. “The test is whether
the defendant engaged in the intentional or purposeful conduct of business activity in the
Commonwealth.” Id.

In contract-based actions, “[t]ypically, ‘the focus is on the contacts relating to the
formation of the contract; those contacts ordinarily must be instrumental to its formation to
establish jurisdiction. [E]xtensive post-contract communications that relate to the operation of
the contract itself’ may also be deemed transacting business.” Saturn, 754 F.Supp.at 278 (internal
citations omitted).

Both Nokia’s pre-contract and post-contract contacts with Massachusetts easily satisfy
this inquiry. Hundreds of phone calls and emails (which included the terms of the parties’
agreement and the statements by Nokia on which Collision is suing) were directed by Nokia

toward Collision in the negotiation, discussions, and performance of the parties’ business
partnership over a period of more than two years. These communications directed at the
Commonwealth hundreds and hundreds of emails and telephone calls which induced Collision to
enter into negotiations with Nokia, to believe that the parties had reached an agreement, to
commit all of its resources to begin performing under that agreement, to keep its technology
away from Nokia’s competitors, and then to continue performing under that agreement after
Nokia tried to renegotiate the material terms. See Amended Complaint, 9] 53-83; Affidavit of
Jared Fry, § 8. Nokia’s intentional contacts with Massachusetts were far more prolific than other
cases where courts have found § 3(a) to be satisfied.!

Following nearly two years of continuous and repeated business communications,
Collision and Nokia each “contemplated an ongoing relationship between the parties” for a
period of time that Collision’s COO would be managing from Boston. Sonesta Intern. Hotels
Corp. v. Central Florida Investments. Inc., 47 Mass. App. Ct. 154, 160 (1999); see also Affidavit
of Jared Fry, 49 5-8. Indeed, Nokia continued to send emails, make phone calls, and send
information to Collision’s Jared Fry well into late 2018. Nokia continuously provided
information to Collision in Massachusetts and received information from Collision in
Massachusetts as an integral part of its discussion of the parties’ working relationship, including
through near daily contact. See Affidavit of Jared Fry, § 5. This level of communication

remained consistent from 2015 until late in 2018. These communications alone are more than

 

1 See, e.g. Workgroup Tech. Corp. v. MGM Grand Hotel, LLC, 246 F. Supp. 2d 102, 109 (D. Mass. 2003) (at least
four telephone calls, five emails, and three facsimiles over three month period where such communications were
instrumental to formation of contract in dispute, and contract would not have been formed but for the
communications, although plaintiff initiated contact); Ealing Corp. v. Harrods, Ltd., 790 F.2d 978 (1 Cir., 1986),
(one telex to plaintiff in Massachusetts); Bond Leather Co., Inc. v. Q.T. Shoe Mfg. Co.. Inc., 764 F.2d 928, 932 (1st
Cir. 1985) (mailing four letters and receiving at least one telephone call from plaintiff in Massachusetts in the course
of negotiating a guaranty); Hahn v. Vermont Law School, 698 F.2d 48, 51 (Ist Cir. 1983) (mailing to plaintiff in
Massachusetts application information and an acceptance letter were “sufficient, without more”).

10
sufficient to constitute “transacting business” under the Long-Arm Statute.”

In short, Nokia, “maintained an ongoing pattern of electronic contact with the
Commonwealth” through numerous phone calls and emails with Collision. Diamond Group, 84
Mass. App. Ct. at 552. “Its activity was voluminous, repetitive, and long running,” and it
therefore satisfies the long-arm statute. Id. at 550; see also Saturn, 754 F.Supp.2d at 278
(numerous contacts before and after signing agreements, including hundreds of emails sent to
plaintiff companies in Massachusetts constituted transacting business under long arm statute);
Buctouche Fish Mkt., Ltd. v. City Sea Foods, Inc., 735 F. Supp. 441, 442 (D. Mass. 1990)
(“[Defendant’s president] engaged in telephone calls to [plaintiff]’s president, in Massachusetts
during the negotiation of the contract, implementation of the contract and discussions concerning
defendant[]’s refusal to pay for the lobster products.”).

While Nokia contends it has no physical presence in Massachusetts and negotiated the
contracts from Europe, little is gained by this line of argument. “The physical presence of a
defendant in Massachusetts is not required” in order to “transact business” in Massachusetts.
Fairview Mach. & Tool Co.. Inc. v. Oakbrook Int’l, Inc., 56 F.Supp.2d 134, 137 (D. Mass.1999).
This is because “[m]odern technology has taken us far beyond the point where two [persons]
must stand in each other’s physical presence to transact business. Widespread use of the
telephone and the mails make[s] actual physical presence unnecessary in many cases.” Good
Hope, 378 Mass. at 11 (internal citations omitted); see also American Paper Recycling, Inc. v.

Renew Bahamas, Ltd., 33 Mass.L.Rptr. 571, at *2 (Mass. Super. Ct. Sept. 23, 2016) (finding

 

 

2 See Cannonball, 84 Mass. App. Ct. at 98-99 (defendant “transacted business” because had regular communication
with offices in Massachusetts and gathered information that originated from those offices to prepare its reports); M-
R Logistics, LLC v. Riverside Rail, LLC, 537 F. Supp. 2d 269, 277 (D. Mass. 2008) (“[T]he post-contract
communications easily satisfy the requirements of the long-arm statute. Pursuant to the specific obligations set forth
in the contract, [defendant] had daily contacts (indeed, multiple daily contacts) with [plaintiff] in the course of the
operation of the contract....[Plaintiff] would not have been able to perform its contractual duties, or invoice
[defendant], without that data.”).

11
personal jurisdiction over defendant that never had an office in Massachusetts, did not own, rent
or use property in MA, did not advertise or ship any good or materials in MA, and whose
representatives had never travelled to MA).

In addition, Nokia’s claim that it has no presence in Massachusetts appears to be false
and is belied by the company’s own website, which touts that one of its worldwide offices is
located in Westborough, Massachusetts. See https://www.nokia.com/worldwide/#americas
(identifying worldwide Nokia office located at 1 Robbins Road, Westford, MA 01886). While
Nokia will surely protest that that office is actually leased by Nokia’s wholly owned US
subsidiary, Nokia of America, Nokia does not bother to draw this fine distinction anywhere on
its website when describing its worldwide operations to the public. Regardless, Nokia plainly
conducted extensive business directly with Collision in Massachusetts.

B. Collision’s Claims Arise Out Of The Contacts Described Above

The second requirement under the long-arm statute — that the claim “arise from” the
business transacted in Massachusetts — is also satisfied here. “The ‘arising from’ clause in [the
long-arm statute] is ... generously construed in favor of asserting personal jurisdiction, by
applying a ‘but for’ causation test.” Workgroup Tech. Corp. v. MGM Grand Hotel, LLC, 246 F.
Supp. 2d 102, 112 (D. Mass. 2003). This test asks whether the defendant’s contacts with the
Commonwealth constitute[d] the first step in a train of events that result[ed] in the [] injury.”
Geis v. Nestle Waters N. Am., Inc., 321 F. Supp. 3d 230, 238 (D. Mass. 2018) (internal citations
omitted). Collision has brought contract, quasi-contract, and fraud/misrepresentation claims as
well as a claim under Chapter 93A. These claims are all based on Nokia’s communications to
and with Collision in Massachusetts. These claims would never have arisen “but for” the

extensive communications to Collision in Massachusetts.

12
Even though, as Nokia asserts, some portion of Collision’s work under their agreement
was performed in nearby New Hampshire, there is “no doubt” that the “arising from”
requirement “has been satisfied when the cause of action is for an alleged breach of contract and
the business transacted was instrumental in the formation of the contract.” Hahn, 698 F.2d at 51
(Section 3(a) satisfied where defendant’s Massachusetts contacts were instrumental in the
formation of the contract even though the activities from which the breach of contract action
stemmed occurred in Vermont); Buctouche, 735 F. Supp. at 442 (“The cause of action arose
from [defendant]’s transacting of business in Massachusetts because “the cause of action is for
an alleged breach of contract and the business transacted was instrumental in the formation of the
contract.’ (internal citations omitted)). This is especially so here where Collision claims that the
statements on which its claims are based were all sent by Nokia into Massachusetts and Mr. Fry
managed Collision’s performance under the agreement from Massachusetts. Therefore, this
element is also satisfied, so this Court has personal jurisdiction over Nokia and should deny the
motion to dismiss.

Il. THIS COURT ALSO HAS JURISDICTION OVER NOKIA UNDER SECTION
3(c) OF THE MASSACHUSETTS LONG-ARM STATUTE

Personal jurisdiction also exists under § 3(c) of the long-arm statute because Plaintiffs’
claims “aris[e] from” Defendants “causing tortious injury by an act or omission in this
commonwealth.” G.L. c. 223A, § 3(c). When, as here, a defendant transmits intentional
misrepresentations into Massachusetts, and the plaintiff relies on those misrepresentations in
Massachusetts, the defendant has committed a tortious “act” in Massachusetts within the
meaning of § 3(c). See Burtner v. Burnham, 13 Mass. App. Ct. 158, 163-64 (1982) (collecting
cases); Murphy v. Erwin-Wasey, Inc., 460 F.2d 661, 664 (1st Cir. 1972); see also Liu v.

DeFelice, 6 F. Supp. 2d 106, 108 (D. Mass. 1998). As the Massachusetts Appeals Court

13
explained in Burtner, “where a defendant knowingly sends into a state a false statement,
intending that it should there be relied upon to the injury of a resident of that state, he has, for
jurisdictional purposes, acted within that state.” Id. at 163 (internal quotation marks omitted).

That is precisely what Collision alleges occurred here. Collision claims that Nokia
knowingly made false statements to Collision in order to string it along, keep it performing under
the parties’ agreement and, most importantly, keep Collision’s technology from Nokia’s
competitors. See Amended Complaint, 7 53-83. Nokia knowingly communicated these false
statements into Massachusetts as part of the parties’ ongoing business dealings and Collision
relied upon these statements in Massachusetts and suffered injury in Massachusetts. See
Affidavit of Jared Fry, J{ 5-8. Therefore, this Court has jurisdiction under Section 3(c) of the
Massachusetts Long-Arm Statute as well.

Il. EXERCISE OF SPECIFIC JURISDICTION OVER NOKIA IS
CONSTITUTIONALLY PERMISSIBLE

Exercising jurisdiction over Nokia in this case also does not offend due process. This due
process component involves three elements: (1) minimum contacts must arise from some act by
which the defendant “purposefully avails itself of the privilege of conducting activities within the
forum State, thus invoking the benefits and protections of its laws”; (2) the claim must arise out
of those contacts; and (3) “the assertion of jurisdiction over the defendant must not offend
‘traditional notions of fair play and substantial justice.’” Bulldog Inv’rs Gen. P’ship v. Sec’y of
Com., 457 Mass. 210, 217 (2010) (internal citations omitted). As explained above, Collision’s
claims arise out of Nokia’s contacts with Massachusetts in negotiating and breaching the parties’
agreement and then making further misrepresentations to string Collision along and keep
Collision performing for Nokia’s benefit. See American Paper, 33 Mass.L.Rptr. at *7

(relatedness inquiry under due process analysis “functionally the same” as under § 3(a)). As

14
explained further below, the other two requirements — purposeful availment and fair play and
substantial justice — are also satisfied, and thus exercise of jurisdiction over Nokia is
constitutionally permissible.

A. Nokia Purposely Availed Itself of the Laws of Massachusetts

Nokia has purposely availed itself of the protections of the laws of Massachusetts through
its contacts with Collision personnel in the Commonwealth both before and after the parties
reached agreement. See Workgroup, 246 F.Supp.2d. at 114 (“[T]he Court may look at all of the
communications and transactions between the parties, before, during, and after the
consummation of the contract, to determine the degree and type of contacts the defendant has
with the forum, apart from the contract alone” in purposeful availment inquiry). “For purposeful
availment, the ‘key focal points’ are the voluntariness of the defendants’ relevant Massachusetts
contacts and the foreseeability of the defendants falling subject to Massachusetts jurisdiction.”
Geis, 321 F.Supp.3d at 239 (internal citations omitted).

Nokia’s voluminous contacts with Massachusetts, more fully described above and in the
accompanying affidavit of Jared Fry, were wholly voluntary. Nokia knew from the outset of its
communications with Collision’s COO that he was based in Massachusetts and running the
company’s operations from there. Not only did the parties engage in an extensive due diligence
process before negotiating towards their agreement, but, as set forth in Mr. Fry’s affidavit, his
location in Boston was specifically and repeatedly referenced from the outset and all throughout
the parties’ communications. See Affidavit of Jared Fry, { 4.

The phone from which Mr. Fry conducted hundreds of discussions with Nokia has a
Boston area code. See id., 4 5. As in the seminal Supreme Judicial Court case on personal

jurisdiction, Good Hope, where the defendant maintained close contact with the plaintiff in

15
Massachusetts for over a year, sent communications here, and initiated more than fifty phone
calls to Massachusetts, providing information that it could have foreseen would result in the
making of “significant managerial decisions” in Massachusetts, “[t]he defendant here had not
participated in an isolated transaction without commercial consequences in Massachusetts.
Rather, it had engaged in an enterprise of substantial dimension and duration with a party whose
business headquarters... were known to be in Massachusetts.” Good Hope, 378 Mass at 9.

Undertaking these contacts with a company Nokia knew was being run from
Massachusetts made its involvement with the Commonwealth voluntary.? Therefore, this
element of the analysis is satisfied.

B. As The Claim Arises From Nokia’s Massachusetts Contacts, This Action
Was Foreseeable

As noted above, Nokia’s own website touts that it has an office in Massachusetts.
Regardless, Nokia “nonetheless acted in a manner that makes it foreseeable that it could be haled
into Court here.” Workgroup, 246 F.Supp.2d at 114; see also Carlson Corp. v. Univ. of Vermont,
380 Mass. at 109 (“[Defendant] deliberately chose to do business with a Massachusetts resident,
presumably because it was to its advantage” so it is not “unfair or unreasonable in a
constitutional sense to compel the [defendant] to defend this action in Massachusetts”). By

reaching out to work with Collision, Nokia “sought to derive commercial benefit from their

 

3 See Bulldog, 457 Mass. at 218 (finding purposeful availment where “[a]t the time of their communication with
Hickey, the plaintiffs were on notice that Hickey was a resident of Massachusetts”); Sonesta, 47 Mass. App. Ct. at
162 (solicitation of contract with Massachusetts-based plaintiff and presumed cooperation with plaintiff under the
agreement was purposeful availment); Saturn, 754 F.Supp.2d at 280 (defendant “specifically initiated a conversation
with [plaintiff], who was in Boston at that time, about the prospect” of doing business together); Genis, 2018 WL
2670662 at *4 (purposeful availment where defendants solicited plaintiff in MA to assist them, utilized his services
which he provided from MA, through the course of their several year relationship they engaged in frequent
communications about his efforts all while he was here); Cannonball, 84 Mass. App. Ct. at 99 (agreeing to oversee
funds based here, harvesting data from them, having an ongoing relationship with them, and providing asset
calculations for them was purposeful availment); Am. Paper, 33 Mass.L.Rptr. at *7 (purposeful availment where
defendant solicited and actively negotiated ongoing business relationship with plaintiff through calls and emails into
the forum); Fairview, 56 F.Supp.2d at 139-140 (purposeful availment based on “voluntary contacts” where,
pursuant to an agreement to purchase machinery from plaintiff, the defendants “exchanged multiple telephone calls,
faxes, and letters including revisions to the agreement” with the plaintiff in Massachusetts).

16

 

 
interaction with [Collision]. Therefore, it would be unfair ‘to escape having to account in

366

[Massachusetts] for consequences that arise proximately from such activities.’"“ Bulldog, 457
Mass. at 218 (internal citations omitted). In short, Nokia “voluntarily reached into
Massachusetts” and “should have reasonably foreseen that they would be asked to defend
themselves in Massachusetts.” Saturn, 754 F.Supp.2d at 280. “Had [Nokia] not desired to
expose itself to a claim of Massachusetts jurisdiction, it was within its power to refuse to deal

with the plaintiffs here.” Good Hope, 378 Mass. at 12. Therefore, this element is satisfied.

Cc. Assertion Of Jurisdiction Does Not Offend Traditional Notions Of Fair Play
And Substantial Justice

The assertion of jurisdiction over Nokia also does not “offend ‘traditional notions of fair

 

play and substantial justice.’” Tatro v. Manor Care, Inc., 416 Mass. 763, 773 (1994) (internal
citations omitted). In practical terms, this element of the constitutional inquiry “means that an
assertion of jurisdiction must be tested for its reasonableness[.]” Id. “[T]o determine the
reasonableness of exercising personal jurisdiction, the Court looks to the ‘Gestalt’ factors: (1) the
burden on the defendant, (2) the forum state’s interest in adjudicating the dispute, (3) the
plaintiffs interest in obtaining convenient and effective relief, (4) the judicial system’s interest in
obtaining the most effective resolution of the controversy, and (5) the common interests of all
sovereigns in promoting substantive social policies.” Geis, 321 F.Supp.3d at 239 (internal
citations omitted).

As for the first factor, “it is almost always inconvenient and costly for a party to litigate
in a foreign jurisdiction.” Workgroup, 246 F.Supp.2d at 115 (defendant having its only place of
business in Nevada was insufficient to show burden under first factor). Therefore, in order for
this factor to have any meaning, Nokia must show that the exercise of jurisdiction over it in

Massachusetts “is onerous in a special, unusual, or other constitutionally significant way.” Id.

17
While Nokia argues that its business is headquartered in Finland, this is not a constitutionally
significant burden for purposes of this inquiry. See Saturn, 754 F.Supp.2d at 281 (rejecting
argument that defendant’s principal place of business, key witnesses, and documents were in
California and defendant had no offices nor conducted business in Massachusetts were
constitutionally significant burdens under this factor). For an international company, travel
between Finland and Massachusetts is not an unusual or constitutionally significant burden. Cf.
Pritzker v. Yari, 42 F.3d 53, 62 (1st Cir. 1994) (concluding that travel between New York and
Puerto Rico not unusual burden); Fairview, 56 F.Supp.2d at 140 (travel between Illinois and
Massachusetts not “especially onerous”); Am. Paper, 33 Mass.L.Rptr. at *7 (travel between
Massachusetts and the Bahamas did not “pose[] a special or unusual burden in the modern age”).
Where Nokia is a publicly traded company that routinely transacts business around the world,
“travel expense is not a burden...[and Nokia does] not raise in [its] affidavits any particularized

burden with respect to traveling to Boston for this litigation.” Alere, Inc. v. Wallace, 33

 

Mass.L.Rptr. 133, *5 (Mass. Super. Ct. Oct. 7, 2015).

In further confirmation that litigating this case in Massachusetts will not be a burden for
Nokia, Nokia wisely has not made a forum non conveniens argument here. Nokia does, however,
strongly argue that Collision has an office in New Hampshire, but Federal Court in New
Hampshire is, of course, barely an hour away. Nokia, itself, took the precipitate step of filing suit
down in Delaware. Its US subsidiary has a major research facility here. In addition, Nokia has
long had highly competent Boston counsel representing it and it is revealing that Nokia’s first
response upon receiving Collision’s demand letter was to turn promptly to those Boston
attomeys for its defense. Nokia protestations about not expecting to be haled into Court in

Massachusetts or finding it inconvenient to defend itself here, thus, ring hollow.

18
As for the other factors, Massachusetts has an interest in adjudicating the dispute because
it will be decided, at least in part, under Massachusetts law, as Collision has brought a claim
under Chapter 93A. Collision also has an interest in obtaining convenient and effective relief in
Massachusetts. Collision has one of its more senior employees, its COO, operating the company
from the Commonwealth, and it is convenient for Collision to litigate the case in Massachusetts.
As the case could be effectively resolved here and there are no “substantive social policies” at
play, the fourth and fifth factors remain neutral.

On balance, the “gestalt factors” are either neutral or favor Collision. Therefore, exercise
of jurisdiction is neither unfair nor unreasonable in this case.

iv. Conclusion

For the foregoing reasons, Collision Communications respectfully requests that Nokia’s

motion to dismiss be denied in its entirety. Collision requests oral argument on Nokia’s Motion.
Respectfully submitted,

COLLISION COMMUNICATIONS,

/s/ Tyler Chapman

Tyler E. Chapman (BBO # 637852)
tchapman@toddweld.com
Maria Davis (BBO # 675447)
mdavis@toddweld.com

Tara D. Dunn (BBO # 699329)
tdunn@toddweld.com

Todd & Weld LLP

One Federal Street

Boston, MA 02110

Tel: 617-720-2626

Dated: February 21, 2020

19
CERTIFICATE OF SERVICE

I, Tyler E. Chapman, hereby certify that this document has been filed through the ECF
system and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants on February 21, 2020.

/s/ Tyler E. Chapman
Tyler E. Chapman

20
